Title: James P. Preston to Thomas Jefferson, 27 February 1819
From: Preston, James Patton
To: Jefferson, Thomas


            
              Sir
              Council Chamber. Feby 27h 1819
            
            I have the honor to enclose you your appointment of Visitor of the University of Virginia together with the advice of Council fixing on the day of your first meeting.
            I have a peculiar gratification in the discharge of this duty as I am persuaded that the foundation is now laid of an institution that will form a new and important era in the science and literature of our native State. My gratification is much increased by the recollection that this institution will commence under auspices that will insure it success, and cannot fail to answer the most sanguine expectations of every friend to knowledge and to the improvement of the human mind.
            
              With great respect, I have the honor to be Your Obt Servt
              James P. Preston
            
          